IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30700
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TRAMELL REYMOND ARCENEAUX,
also known as Pramell Arceneaux,
also known as T,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 98-CR-60009-1
                        --------------------
                          September 8, 2000

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Tramell Reymond Arceneaux was convicted by a jury of

conspiracy to distribute crack and powder cocaine and

distribution of crack and powder cocaine in violation of 18

U.S.C. §§ 841(a)(1) & 846.   He challenges the district court's

denial of his motion for a mistrial stemming from a Government

witness's reference to his "rap sheet" during the trial.    He

challenges the sufficiency of the evidence to find him guilty on

the conspiracy and distribution charges.    He also challenges the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30700
                                -2-

district court's application of a two-level increase to his base

offense level pursuant to U.S.S.G. § 3B1.1(c) for his leadership

role in the offense.

     The district court did not abuse its discretion in denying

the motion for mistrial.   The court allowed the Government to

elicit testimony that made clear to the jury that the information

referred to as a "rap sheet" was not necessarily criminal in

nature.   Further, the court instructed the jury immediately

following the testimony and prior to deliberations that it was to

disregard any negative inference associated with the term and to

give the term no weight in its deliberations.   The rehabilitative

testimony and the court's instructions, which the jurors are

presumed to have followed, effectively cured any taint created by

the reference to a "rap sheet".   See United States v. Paul, 142
F.3d 836, 844 (5th Cir. 1998).

     A reasonable jury could have inferred from the evidence that

Arceneaux agreed with others to distribute crack and powder

cocaine, that he knew of the conspiracy and intended to join it,

and that he participated in the conspiracy, and was thus guilty

beyond a reasonable doubt of conspiracy to distribute crack and

powder cocaine.   See United States v. Puig-Infante, 19 F.3d 929,

936 (5th Cir. 1994); United States v. Ortega Reyna, 148 F.3d 540,

543 (5th Cir. 1998).   A reasonable jury also could have inferred

from the evidence that Arceneaux knowingly distributed crack and

powder cocaine.   See United States v. Gordon, 876 F.2d 1121, 1125

(5th Cir. 1989; Ortega Reyna, 148 F.3d at 543-44.
                          No. 99-30700
                               -3-

     The district court's finding that Arceneaux played a

leadership role in the conspiracy is plausible in light of the

record as a whole, and thus its application of the two-level

increase pursuant to § 3B1.1(c) is not clearly erroneous.     See

United States v. Lowder, 148 F.3d 548, 553 (5th Cir. 1998).

     AFFIRMED.